In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Alpert, J.), dated January 6, 2005, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The location of the defendants’ mail slot approximately 20 inches below that required by the United States Postal Service *595Domestic Mail Manual did not constitute a dangerous or defective condition on the defendants’ premises. Thus, the defendants established their entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562-563 [1980]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Zuckerman v City of New York, supra).
The plaintiffs’ remaining contentions are without merit. Cozier, J.P., Luciano, Crane and Skelos, JJ., concur.